Citation Nr: 1501009	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a prostate disability, to include prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971, from September 2001 to August 2002, from July to August 2004, from March to June 2006, and from August to October 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to service connection for sinusitis and prostate cancer, status post radical prostatectomy.

The Veteran testified before the undersigned at a May 2012 videoconference hearing at the RO.  The Board subsequently sent the Veteran a letter dated in June 2012 which informed him that the Board was unable to produce a written transcript of the May 2012 hearing, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  

The Veteran failed to respond to the June 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.

In May 2014, the Board remanded these matters for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Allergic rhinitis had its onset in service.


CONCLUSION OF LAW

Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110; 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim of service connection for a respiratory disorder, the claim is substantiated, and there are no further VCAA duties at this time. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a June 2014 VA examination report reveals that the Veteran has been diagnosed as having allergic rhinitis.  Thus, a current respiratory disorder has been demonstrated.

Service treatment records include an April 2006 "Post-Deployment Health Assessment" form on which the Veteran reported that he had developed a chronic cough, runny nose, and redness of the eyes with tearing during his deployment to Iraq in support of Operation Iraqi Freedom and that such symptoms continued at the time of the April 2006 assessment.  He reported on a May 2006 "Report of Medical Assessment" form (DD Form 2697) that he experienced a morning cough and "running" from his eyes and nose.  Moreover, he reported a chronic cough, runny nose, and redness of the eyes during an August 2007 Post-Deployment Health Assessment.

The only medical opinion as to whether the Veteran's current allergic rhinitis is related to service is that of the advanced practice nurse who conducted the June 2014 VA examination.  He opined that the allergic rhinitis was likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  This opinion was based on the fact that the Veteran's symptoms of cough, runny nose, and watery eyes were first documented in May 2006 during a periodic medical assessment.  The symptoms reported during the June 2014 VA examination were similar and were characterized as mild and intermittent.

The June 2014 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As for the claimed sinusitis, there is no evidence of any diagnosed sinusitis since the Veteran's claim was received in January 2009.  The absence of sinusitis was specifically noted during VA examinations conducted in April 2009 and June 2014.

In sum, the preponderance of the evidence reflects that the Veteran has current allergic rhinitis and that this disability had its onset in service.  In light of the June 2014 opinion and the fact that the Veteran experienced upper respiratory symptoms in service and resolving reasonable doubt in his favor, the Board finds that the criteria for service connection for the currently diagnosed allergic rhinitis have been met.  Hence, service connection for that disability is granted.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for allergic rhinitis is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has a current prostate disability and that this disability is related to exposure to trichloroethylene (TCE) while cleaning electronics in Okinawa during his period of service from July 1968 to June 1971.  He was afforded a VA examination in June 2014 to assess the nature and etiology of his claimed prostate disability and was diagnosed as having prostate cancer in remission.  

The examiner who conducted the June 2014 VA examination opined that the Veteran's prostate disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned, in pertinent part, that prostate cancer is not recognized by VA as a presumptive disease associated with exposure to PD-680 or TCE.  The Veteran had served on active duty from August to October 2007 and was diagnosed as having prostate cancer in November 2007 following a biopsy.  However, laboratory records revealed that his prostate-specific antigen (PSA) rose from 3.8 in January 2005 to 5.2 in May 2007.  There was a hand written note which indicated that such readings "may indicate prostate cancer."  In the absence of other clinically significant medical evidence (such as a urinary tract infection or a history of prostatitis), the abnormally elevated PSA was likely ("more likely than not") evidence of the clinical onset of prostate cancer (high grade prostatic intraepithelial neoplasia was later confirmed on biopsy) occurring before deployment and not during service.

The June 2014 opinion is insufficient because the conclusion that the Veteran's prostate cancer was not likely related to his reported TCE exposure in service was solely based on the fact that prostate cancer is not recognized by VA as a presumptive disease associated with exposure to TCE.  The examiner did not otherwise discuss whether the Veteran's prostate cancer was potentially related to TCE exposure on other than a presumptive basis and did not acknowledge or discuss the medical literature submitted by the Veteran which suggests that TCE exposure may lead to an increased risk of prostate cancer.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current prostate disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) in June 2014 for relevant treatment records from Cambridge Family Health Center (Cambridge) and Dr. Grunert.  He implied that he continued to receive relevant treatment from these treatment providers.  Although some treatment records from Cambridge and Dr. Grunert have been obtained and associated with the file, such records are only dated to January 2009.  There have been no further efforts undertaken to obtain any additional relevant treatment records from these treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a prostate disability from Cambridge Family Health Center and Dr. Grunert dated from January 2009 through the present.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the June 2014 VA prostate cancer examination to review all relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current prostate disability.

For each current prostate disability identified (i.e., any prostate disability diagnosed since January 2009 including, but not limited to, prostate cancer), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current prostate disability had its clinical onset during any period of active duty service, is related to the Veteran's potential exposure to trichloroethylene in service, was permanently aggravated beyond its natural progression during any period of active duty service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all prostate disabilities diagnosed since January 2009 (including, but not limited to, prostate cancer), the Veteran's reported exposure to trichloroethylene in service, and the medical literature that has been submitted by the Veteran which suggests that TCE exposure may lead to an increased risk of prostate cancer.

The absence of evidence of treatment for prostate problems in the Veteran's service treatment records and the fact that prostate cancer is not recognized by VA as a presumptive disease associated with exposure to TCE cannot, standing alone, serve as the basis for a negative opinion.  

The opinion provider must provide reasons for each opinion given.

If the June 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


